OPINION
By THE COURT
The above entitled cause is now being determined on application of defendants in error for rehearing and certification.
In examining the application and the authorities cited we find no new question presented. These cases were examined and considered before releasing the original opinion. It therefore follows that the application for rehearing will be overruled.
This court was asked to certify the cause on the ground that our opinion is in conflict with the case of Lumas v Lumas, 26 Oh Ap, 502, decided by the Court of Appeals of Cuyahoga County. The Lumas case was decided upon a state of facts very substantially different from the facts in the instant case. We find no conflict in our opinion and the case cited.
While we are always anxious as far as possible to lend our aid to further review, yet under the law we are required to pass judicially on the question of conflict.
The application to certify must be overruled.
KUNKLE, PJ, BARNES and HORNBECK, JJ, concur.